PER CURIAM.
This is an appeal from a judgment for possession in a landlord and tenant proceeding. Various assignments of error are made. At the argument counsel for the landlords informed the court that the tenant had recently vacated the premises, but neither counsel could state whether the tenant had vacated with the intention of surrendering possession to the landlords. Since the argument we have been informed by the tenant’s counsel that he, by direction of his client, has notified the landlords to take possession.
This surrender of possession constitutes a voluntary compliance with the judgment below, renders the case moot and leaves no question for determination by this court. Price v. Wilson, D.C.Mun.App., 32 A.2d 109.
Appeal dismissed.